DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous Non-Final Office Action dated 07/31/2020 has been vacated and re placed with this Non-Final Office Action as the Applicant’s arguments filed on 12/28/2020 are persuasive.
The objection to the title is withdrawn according to amended title. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-7, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 6-8 of U.S. Patent No. 10,887,511. 

Instant application 16/386,787
U.S. Patent No. 10,887,511
Claim 1. An image processing apparatus comprising: 
at least one processor; and 
a memory that is coupled to the at least one processor and stores one or more computer- readable instructions, wherein the computer-readable instructions cause, when executed by the at least one processor, the at least one processor to function as: 


an accepting unit configured to accept selection of an image that is to be processed, from among a plurality of images in which one scene is captured respectively at exposures that are different from each other; an extension unit configured to extend a first output range corresponding to an input range of brightness values of the selected image so 
an output unit configured to output a combined image generated by combining the selected image for which the output range of brightness values has been extended to the first output range, and the unselected image, 
















wherein, when the selected image has a distribution of brightness values that are higher than those in the unselected image, the extension unit determines the first output range such that the narrower the input range is, the brighter a dark part of the selected image is.
Claim 1. An image processing apparatus comprising: 
(A) one or more processors; and 
(B) at least one memory that stores a computer program for causing, when executed by the one or more processors, the one or more processors to function as: 
(a) a classification unit configured to classify areas included in an image in which one scene is captured, based on the distribution of brightness values of the image; 
(b) an accepting unit configured to accept selection of an area that is to be processed, from among the classified areas; 


(c) an extension unit configured to extend a first output range corresponding to an input range of brightness values of pixels in the 
(d) an output unit configured to output an image for which an output range of brightness values has been extended to the first output range and that includes at least the selected area, wherein the extension unit extends a third output range corresponding to an input range of brightness values of an image corresponding to the selected area, among a plurality of images obtained by capturing the one scene at exposures that are different from each other, so as to be wider than a fourth output range that is the output range when the area is not selected, and wherein the output unit combines, regarding the selected area, an image for which an output range has been extended to the third output range, of the plurality of images, and an image for which an output range has not been extended to the third output range, of the plurality of images, and outputs the combined image.
Claim 4. The image processing apparatus according to claim 1, wherein the extension unit sets the input range of brightness values based on the distribution of brightness values corresponding to the selected area, and determines the width of the first output range based on the width of the input range.
Claim 6. The image processing apparatus according to claim 4, wherein, in a case when the selected area has a distribution of brightness values that are higher than a distribution of brightness values in the unselected area, the extension unit determines the width of the first output range such that the narrower the input range is, the brighter a dark part of the selected area is.
Claim 2. An image processing apparatus comprising: 
at least one processor; and 
a memory that is coupled to the at least one processor and stores one or more computer- readable instructions, wherein the computer-readable instructions cause, when executed by 


an accepting unit configured to accept selection of an image that is to be processed, from among a plurality of images in which one scene is captured respectively at exposures that are different from each other; 
an extension unit configured to extend a first output range corresponding to an input range of brightness values of the selected image so as to be wider than a second output range that is the output range when the image is not selected; and 
an output unit configured to output a combined image generated by combining the selected image for which the output range of brightness values has been extended to the first output range, and the unselected image, wherein the extension unit sets the input range of brightness values based on a distribution of brightness values corresponding to the 










wherein, when the selected image has a distribution of brightness values that are lower than those in the unselected image, the extension unit determines the first output range such that the narrower the input range is, the darker a bright part of the selected image is.
Claim 1. An image processing apparatus comprising: 
(A) one or more processors; and 
(B) at least one memory that stores a computer program for causing, when executed by the one or more processors, the one or more processors to function as: 

(b) an accepting unit configured to accept selection of an area that is to be processed, from among the classified areas; 


(c) an extension unit configured to extend a first output range corresponding to an input range of brightness values of pixels in the selected area, so as to be wider than a second output range that is the output range when the area is not selected; and 
(d) an output unit configured to output an image for which an output range of brightness values has been extended to the first output range and that includes at least the selected area, wherein the extension unit extends a third output range corresponding to an input range of brightness values of an image corresponding to the selected area, among a 
Claim 7. The image processing apparatus according to claim 4, wherein, in a case when the selected area has a distribution of brightness values that are lower than a distribution of brightness values in the unselected area, the extension unit determines the first output range such that the narrower the input range is, the darker a bright part of the selected area is.
Claim 3. The image processing apparatus according to claim 1, wherein the accepting 
Claim 5. The image processing apparatus according to claim 1, wherein the accepting 
Claim 6. The image processing apparatus according to claim 1, wherein the first output range overlaps at least a portion of an output range of the unselected image.
Claim 3. The image processing apparatus according to claim 1, wherein the first output range overlaps at least a portion of an output range of brightness of the unselected area.
Claim 7. The image processing apparatus according to claim 1, wherein the computer-readable instructions cause, when executed by the at least one processor, the at least one processor to further function as an execution unit configured to execute image processing on each of the plurality of images, using a parameter corresponding to brightness.
Claim 8. The image processing apparatus according to claim 1, wherein the computer program causes, when executed by the one or more processors, the one or more processors to further function as: (e) an execution unit configured to execute image processing using a different parameter for each classified area.



Regarding claims 12 and 14, claims 12 and 14 recites the similar subject matter as previously discussed in claim 1. 

Claims 8-9, 11, 13 and 15 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,887,511 in view of Kenji et al. (“Kenji”, EP0725536) and further in view of Nishi (US 2016/0112644). 


U.S. Patent No. 10,887,511
Claim 8. An information display apparatus comprising: 
at least one processor; and 
a memory that is coupled to the at least one processor and stores one or more computer- readable instructions, wherein the computer-readable instructions cause, when executed by the at least one processor, the at least one processor to function as: 


an accepting unit configured to accept selection of an image that is to be processed, from among a plurality of images in which one scene is captured by another apparatus respectively at exposures that are different from each other; 
a transmitting unit configured to transmit accepted information to the other apparatus; 
a receiving unit configured to receive a combined image generated by combining the selected image and the unselected image, where a first output range corresponding to an input range of brightness values of the selected image has been extended by the other apparatus so as to be wider than a second output range that is the output range when the image is not selected, wherein the input range of brightness values is set based on a distribution of brightness values corresponding to the selected image and a width of the first output range is determined based on a width of the input range, and wherein, when the selected image has a distribution of brightness values that are higher than those in the unselected image, the first output range is determined such that the narrower the input range is, the brighter a dark part of the selected image is; and 
a display unit configured to display the received combined image.
Claim 1. An image processing apparatus comprising: 
(A) one or more processors; and 
(B) at least one memory that stores a computer program for causing, when executed by the one or more processors, the one or more processors to function as: 
(a) a classification unit configured to classify areas included in an image in which one scene is captured, based on the distribution of brightness values of the image; 
(b) an accepting unit configured to accept selection of an area that is to be processed, from among the classified areas; 


(c) an extension unit configured to extend a first output range corresponding to an input range of brightness values of pixels in the selected area, so as to be wider than a second output range that is the output range when the area is not selected; and 

Claim 4. The image processing apparatus according to claim 1, wherein the extension unit sets the input range of brightness values 
Claim 6. The image processing apparatus according to claim 4, wherein, in a case when the selected area has a distribution of brightness values that are higher than a distribution of brightness values in the unselected area, the extension unit determines the width of the first output range such that the narrower the input range is, the brighter a dark part of the selected area is.



Claims 1, 4 and 6 of patent 10,887,511 fails to teach a transmitting unit configured to transmit accepted information to the other apparatus; 
a receiving unit configured to receive a combined image generated by combining the selected image and the unselected image, where a first output range corresponding to an input range of brightness values of the selected image has been extended by the other apparatus so as to be wider than a second output range that is the output range when the image is not selected.
However, Kenji teaches that a transmitting unit configured to transmit accepted information to the other apparatus (Kenji: see fig. 1 and col. 6, lines 30-41, in which a memory 7 transmits selected image/non-standard image/ a second image to a dynamic range expansion deciding unit 9)a receiving unit configured to output a combined image generated by combining the selected image and the unselected image (Kenji: see fig. 1 and col. 7, lines 59, col. 8, lines 1-6, noted that an image processing unit 12 outputs a combined image generated by combining the adjusted non-standard image for which the output range of brightness values has been extended to the first output range, and the unselected image/ standard image), where a first output range corresponding to an input range of brightness values of the selected image has been extended by the other apparatus so as to be wider than a second output range that is the output range when the image is not selected (Kenji: see figs. 1-2 and col. 6, lines 57-59 and col. 7, lines 1-10, noted that a first output range corresponding to an input range of brightness values of the selected image/non-standard image/ the second image has been extended by the dynamic range expansion deciding unit 9 so as to be wider than a second output range that is the output range when the non-standard image/ the second image is not selected).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kenji with the system/method of claim 1 of patent 10,887,511 to include a receiving unit.
One would have been motivated to transfer image data from one place to another place.
Claims 1, 4 and 6 of patent 10,887,511 in the combination of Kenji does not disclose that a receiving unit configured to receive a combined image and a display unit configured to display the received combined image.
However, Nishi teaches that a receiving unit configured to receive a combined image and a display unit configured to display the received combined image (Nishi: see figs. 5, 17 and pars. [0106] and [0117], in which a display unit 50 receive a final image and the display unit 50 display the received final image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nishi with the system/method of claim 1 of patent 10,887,511 and Kenji’s system to include a receiving unit configured to receive a combined image and a display unit configured to display the received combined image.
One would have been motivated to display the corrected image on the screen.
 
Regarding claim 9, claims 1, 4 and 6 of patent 10,887,511 in the combination with Kenji and Nishi discloses the information display apparatus according to claim 8.
Nishi further teaches that the display unit displays a graphical user interface (GUI) via which the accepting unit accepts a user operation (Nishi: see par. [0074], wherein a touch screen displays a GUI via which the accepting unit accepts a user operation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nishi with the system/method of claims 1, 4 and 6 of patent 10,887,511 and Kenji’s system to include the display unit displaying a graphical user interface (GUI) via which the accepting unit accepts a user operation.
One would have been motivated to accepting operations of the user (Nishi: see par. [0074]). 

Regarding claim 11, claims 1, 4 and 6 of patent 10,887,511 in the combination with Kenji and Nishi discloses the information display apparatus according to claim 8.
Kenji further teaches that the transmitting unit further transmits, to the other apparatus, parameters that cause the other apparatus to execute image processing on each of the plurality of images according to brightness (Kenji: see fig. 1, and col. 7, lines 59, col. 8, lines 1-6, wherein the memory 7 further transmits, to an image processing unit 12, parameters that cause the image processing unit 12 to execute image processing on each of the plurality of images according to brightness).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kenji with the system/method of claims 1, 4 and 6 of patent 10,887,511, Kenji’s and Nishi’s system to include the transmitting unit further transmits, to the other apparatus, parameters that cause the other apparatus to execute image processing on each of the plurality of images according to brightness.
One would have been motivated to assist the system to operate with different brightness of the ambient light. 

Regarding claims 13 and 15, claims 13 and 15 recite the similar subject matter as previously discussed in claim 8. In addition, a non-transitory computer-readable storage medium is found at fig. 5, col. 9, lines 12 of Kenji.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,887,511 in view of Kenji et al. (“Kenji”, EP0725536), Nishi (US 2016/0112644) and further in view of Asano (US 2015/0116489).
Regarding claim 10, claims 1, 4 and 6 of U.S. Patent No. 10,887,511 in the combination with Kenji and Nishi discloses the information display apparatus according to claim 8.
Claims 1, 4 and 6 of U.S. Patent No. 10,887,511 in the combination with Kenji and Nishi does not disclose that the accepting unit accepts a user operation for determining whether or not to extend an output range corresponding to an input range of brightness values of the selected image, and/or a user operation for determining the width of the first output range.
On the other hand, Asano teaches that the accepting unit accepts a user operation for determining whether or not to extend an output range corresponding to an input range of brightness values of the selected image, and/or a user operation for determining the width of the first output range (Asano: see fig. 2 and pars. [0052]-[0056], in which the window 21 accepts a user operation for determining whether or not to extend an output range corresponding to an input range of brightness values of a video area 22, and/or a user operation for determining the gain as the width of the first output range as shown in area 25).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Asano with the system/method of claims 1, 4 and 6 of patent 10,887,511, Kenji’s and Nishi’s system to include the accepting unit accepting a user operation for determining whether or not to extend an output range corresponding to an input range of brightness values of the selected image, and/or a user operation for determining the width of the first output range.
One would have been motivated to change the compensation level as user required (Asano: see pars. [0052]-[0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LIN YE/Supervisory Patent Examiner, Art Unit 2697